152 N.J. 43 (1997)
702 A.2d 1285
ADA ROSSI, PLAINTIFF-APPELLANT,
v.
BOROUGH OF HADDONFIELD, DEFENDANT-RESPONDENT, AND JOHN DOE PROPERTY OWNER, DEFENDANT.
The Supreme Court of New Jersey.
Argued November 17, 1997.
Decided December 3, 1997.
Robert A. Porter argued the cause for appellant (Friedman, Bafundo & Porter, attorneys; John D. Borbi, on the briefs).
W. Thomas McBride argued the cause for respondent (Crawshaw, Mayfield, Turner, O'Mara, Donnelly, Thomas & McBride, attorneys; Mr. McBride and Sherri A. Affrunti, on the briefs).
PER CURIAM.
The judgment is affirmed, substantially for the reasons expressed in Judge Shebell's opinion of the Appellate Division, reported at 297 N.J. Super. 494, 688 A.2d 643 (1997).
For affirmance  Chief Justice PORITZ and Justices HANDLER, POLLOCK, O'HERN, GARIBALDI, STEIN and COLEMAN  7.
Opposed  None.